Citation Nr: 0813893	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury manifested by memory loss.

2.  Entitlement to service connection for the residuals of a 
cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, residuals of a head injury manifested 
by memory loss, and residuals of a cold injury.  

In a separate rating decision dated in July 2004, the veteran 
was granted service connection for bilateral hearing loss and 
tinnitus.  As the veteran's claims have been granted in full, 
and the veteran has voiced no disagreement, these issues are 
not before the Board.

The veteran timely perfected his appeal in August 2004, at 
which time he requested a Board hearing.  However, in a 
statement dated in February 2008, the veteran withdrew his 
request for a Board hearing.

In reviewing the veteran's claims file, it appears that he 
wished to file a new claim of entitlement to service 
connection for an esophageal condition.  Pursuant to this 
observation, the RO sent the veteran a letter in March 2007, 
informing him that if he wished to open a claim for an 
esophageal condition, he should inform the RO.  The veteran 
did not respond.


FINDINGS OF FACT

1.  There is no evidence of a head injury in the veteran's 
service medical records; there are no currently diagnosed 
residuals of a head injury manifested by memory loss.

2.  There is no evidence of a cold injury in the veteran's 
service medical records; there are no currently diagnosed 
residuals of a cold injury in service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury manifested by memory loss were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Residuals of a cold weather injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in March 2003, February 2005 
and March 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The February 2005 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  In June 2003, May 2005 and June 
2006, the RO informed the veteran that he must provide his 
unit number and company assignment in order for VA to obtain 
more specific medical records, under either the 279th 
Infantry or the 289th Infantry Division.  The veteran did not 
respond to these requests.


Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

A letter from the RO dated in May 2003, informed the veteran 
that his service medical records were incomplete, further 
indicating they were most likely destroyed in a fire at the 
National Personnel Records Center in July 1973.  In a case 
such as this, where it appears that veteran's service medical 
records are incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out; 
however, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the veteran's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  As noted above, VA 
attempted multiple times to obtain additional information 
from the veteran to assist in substantiating his claims, but 
he did not respond.  The duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

The Board concludes VA's duty to assist has been satisfied.  
The veteran's VA medical records are in the file.  Private 
medical records identified by the veteran 


have been obtained, to the extent possible.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since they could not 
provide evidence of past events.

Additionally, the veteran's VA treatment records and private 
medical records reflect no treatment for a head injury, 
residuals of a head injury, memory loss or residuals of cold 
injury.  There is no indication that the veteran has any of 
these disabilities.  As these medical records are current and 
thorough, the Board finds that the preponderance of the 
medical evidence is against current diagnoses of the claimed 
disabilities.  Examinations are not required.  See McLendon, 
supra.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that during his time in service, he 
suffered a head injury due to a jeep accident in 1952, while 
stationed in Germany.  As a result of this accident, he also 
alleges that he suffered a cold injury.  The veteran claims 
that he currently suffers from residuals of these events.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection 
presupposes a current diagnosis of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

As outlined above, service connection requires that the 
veteran have a current disability.  It does not appear from 
the record, however, that the veteran has either a head 
injury manifested by memory loss or residuals of a cold 
injury so as to satisfy this initial requirement.

With respect to residuals of a head injury manifested by 
memory loss, VA and private treatment records following 
service are pertinently negative for treatment, complaint, or 
diagnosis of this condition.  

With respect to residuals of a cold injury, the medical 
record is completely silent for treatment, complaint, or 
diagnosis of any disability due to a cold injury.  The Board 
notes that in October 1970, the veteran sought treatment for 
an infection of the right foot, starting from 
epidermophytosis, but no medical professional associated this 
condition with a cold injury in service.  Following this one 
complaint regarding the right foot in 1970, the record is 
completely negative for any indication that the veteran has 
been diagnosed with any condition, which could be associated 
with cold injury.  

The only other evidence in the claims file serving to 
establish the existence of either the residuals of a head 
trauma manifested by memory loss or the residuals of a cold 
injury is the veteran's own statements.  However, it is now 
well settled that as a 


layperson without specialized training, the veteran is not 
competent to render an opinion on matters such as the 
diagnosis and etiology of disease, which calls for 
specialized medical training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While the veteran is free to report his symptoms, 
he is not competent to establish the existence of a current 
disability or the specific diagnosis therefore.

Because the record contains no competent medical evidence 
diagnosing either of the claimed conditions, the first 
Hickson element has not been met and the veteran's claims 
fail on this basis alone.  See Brammer, supra.  Throughout 
the approximately four years this claim has been pending, the 
veteran has had ample opportunity to submit evidence 
demonstrating the existence of current disabilities.  He has 
also been repeatedly notified, including in the March 2003 
and February 2005 VCAA letters and the March 2006 Dingess 
letter, of the need to submit evidence of a current 
disability.  This he has not done.  See 38 U.S.C.A. § 5107(a) 
(West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

Accordingly, in the absence of medical evidence establishing 
diagnoses of residuals of a head trauma manifested by memory 
loss and residuals of a cold injury, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his alleged 
disabilities are related to service.  There is not an 
approximate balance of evidence.  




ORDER

Entitlement to service connection for the residuals of a head 
injury manifested by memory loss is denied.

Entitlement to service connection for the residuals of a cold 
injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


